Filed with the Securities and Exchange Commission on October 7, 2013 1933 Act Registration File No. 333-86348 1940 Act File No. 811-21079 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 50 x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 52 x (Check appropriate box or boxes.) HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST (Exact Name of Registrant as Specified in Charter) c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, Wisconsin 53201-0701 (Address of Principal Executive Offices) (Zip Code) 1-866-388-6292 (Registrant’s Telephone Number, Including Area Code) David B. Perkins Hatteras Alternative Mutual Funds, LLC 8540 Colonnade Center Drive, Suite 401 Raleigh, North Carolina 27615 (Name and Address of Agent for Service) WITH A COPY TO: Thomas R. Westle, Esq. Blank Rome LLP 405 Lexington Avenue New York, NY 10174 It is proposed that this filing will become effective ý immediately upon filing pursuant to paragraph (b) o on pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(1) o on pursuant to paragraph (a)(1) o 75 days after filing pursuant to paragraph (a)(2) o on pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note: This Post-Effective Amendment (“PEA”) No. 50 to the Hatteras Alternative Mutual Funds Trust’s (the “Trust”) Registration Statement on Form N-1A hereby incorporates Parts A, B and C from the Trust’s PEA No. 49 on FormN-1A filed September 20, 2013.This PEA No. 50 is filed for the sole purpose of submitting the XBRL exhibit for the risk return summary first provided in PEA No. 49 to the Trust’s Registration Statement for its series: Hatteras Long/Short Debt Fund. SIGNATURES Pursuant to the requirements of the Securities Act and the 1940 Act, the Registrant certifies that it meets all of the requirements for effectiveness for this Post-Effective Amendment No.50 under Rule485(b) under the Securities Act and has duly caused this Post-Effective Amendment No.50 to the Registration Statement to be signed below on its behalf by the undersigned, duly authorized, in the City of Raleigh and the State of North Carolina on the 7th day of October, 2013. HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST By: /s/ Robert Lance Baker Robert Lance Baker Treasurer and Chief Financial Officer Pursuant to the requirements of the Securities Act, this Post-Effective Amendment No. 50 to the Registration Statement has been signed below by the following persons in the capacities indicated and on the 7th day of October, 2013. Signature Title Joseph E. Breslin* Joseph E. Breslin Independent Trustee and Chairman H. Alexander Holmes* H. Alexander Holmes Independent Trustee Thomas Mann* Thomas Mann Independent Trustee Steve E. Moss* Steve E. Moss Independent Trustee Gregory S. Sellers* Gregory S. Sellers Independent Trustee Daniel K. Wilson* Daniel K. Wilson Independent Trustee David B. Perkins* David B. Perkins Interested Trustee, President and Chief Executive Officer /s/ Robert Lance Baker Robert Lance Baker Treasurer and Chief Financial Officer By: /s/ Robert Lance Baker Robert Lance Baker Treasurer and Chief Financial Officer Attorney-in-Fact pursuant to Power of Attorney EXHIBIT LIST Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
